Title: To George Washington from Joseph Chew, 15 August 1757
From: Chew, Joseph
To: Washington, George



Dr Sir
New York Augst 15th 1757

This just serves to inform you that since my last this Country has been in a Continued Allarm and hurry[.] you will see by the inclosed that the French have made themselves masters of Fort Wm Henry[.] the Accot I send you has the greatest appearance

of truth, but there is as yet no Certainty what Terms the Fort was surrender’d upon or who of that Garrison are safe[.] I will write you again before I leave New York and as soon as I can Come at the truth, our friend Beverley is gone to Albany. Please to forward the inclosed to my Brother and be Assured that I am with the sincerest Love and Respect Dear Sir Your Obedt Affectionate

Jos. Chew

